DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.
Response to Amendment
Claims 23-25, 27, 29-32, 34-44 are currently pending. Claims 23, 32, 41, and 42 have been amended. Claims 43 and 44 have been added. Claim 23 has been amended to overcome the 35 U.S.C. 112(a) rejection and claims 23, 32, and 41 have been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Final Office Action mailed on 17 June 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 32, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 24, 25, 27, 29-31, 34-40, and 42-44 are further rejected due to their dependency to either claims 23, 32, or 41.
Claims 23, 32, and 41 recite “wherein the predetermined hypoglycemia threshold comprises a first number of glucose measurements below a predetermined low glucose level” and “wherein the adjusted hypoglycemia threshold comprises a second number of glucose measurements below the predetermined low glucose level.” It is unclear if “predetermined low glucose level” and “predetermined hypoglycemia threshold” are the same. Clarification is requested. Furthermore, the first number of glucose measurements and the second number of glucose measurements are both being compared to the same predetermined low glucose level. If the predetermined low glucose level is the same, then the number of glucose measurements below the predetermined low glucose level would be the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 25, 27, 30-32, and 34-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budiman et al. ‘765 (US Pub No. 2010/0298765 – previously cited) in view of Yodfat et al. ‘043 (US Pub No. 2010/0268043 – previously cited) further in view of Hamilton et al. ‘446 (US Pub No. 2013/0303446) and Pugh et al. (Does hypoglycemia following a glucose challenge test identify a high risk pregnancy? – 2009) further in view of Ward et al. ‘636 (US Pub No. 2008/0125636 – previously cited). 
Regarding claim 23, Budiman et al. ‘765 teaches a system for monitoring glucose of a patient during pregnancy, the system comprising:

a computing device in wireless communication with the continuous glucose monitor to receive the glucose measurements (Fig. 1 electronic device 12, wired connection or wireless communication protocol 42 and [0041], [0052]), wherein the computing device comprises:
a processor coupled with non-volatile memory, the non-volatile memory storing a glucose data processing program (Fig. 1 processor 14, memory unit 16 and [0037]), and
a display configured to display a visualization (Fig. 1 display 20 and [0038]).
Budiman et al. ‘765 teaches determining a risk for hypoglycemia ([0107]). Budiman et al. ‘765 teaches all of the elements of the current invention as mentioned above except for the processor adjusts a predetermined hypoglycemia threshold for determining a hypoglycemia risk level to provide an adjusted hypoglycemia threshold based on patient-specific criteria,
wherein the patient-specific criteria comprises a pregnant condition of the patient.
Yodfat et al. ‘043 teaches a user can determine an impending value, interpreted as a predetermined hypoglycemia threshold, in the settings of a device. The impending value can be changed to comply with certain situations (e.g. during pregnancy a lower blood glucose threshold can be required for DKA to occur due to superimposed insulin resistance, or during illness) ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Budiman et al. ‘765 to include adjusting a hypoglycemia threshold to create an adjusted hypoglycemia threshold based on patient-specific criteria, wherein the patient-specific criteria comprises a pregnant condition of the patient as Yodfat et al. ‘043 
Budiman et al.’ 765 in view of Yodfat et al. ‘043 teaches all of the elements of the current invention as mentioned above except for wherein the predetermined hypoglycemia threshold comprises a first number of glucose measurements below a predetermined low glucose level,
wherein the adjusted hypoglycemia threshold comprises a second number of glucose measurements below the predetermined low glucose level, and
wherein the second number of glucose measurements below the predetermined low glucose level is greater than the first number of glucose measurements below the predetermined low glucose level.
Hamilton et al. ‘446 teaches typically, plasma glucose levels below 70 mg/dl, in particular below 60 mg/dl, are considered hypoglycaemic ([0100]).
Pugh et al. teaches that pregnant women who experienced hypoglycemia had a glucose level less than or equal to 88 mg/dl (Page 2, Methods, 1st paragraph).
As mentioned previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Budiman et al. ‘765 to include adjusting a hypoglycemia threshold to create an adjusted hypoglycemia threshold based on patient-specific criteria as Yodfat et al. ‘043 teaches that this will aid in complying the glucose monitor to comply with certain situations of the user, including pregnancy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predefined hypoglycemia threshold to be 70 mg/dl as Hamilton et al. ‘446 teaches that hypoglycemia is typically below 70 mg/dl. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjusted hypoglycemia threshold to 
Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. teaches all of the elements of the current invention as mentioned above except for determine a hypoglycemia risk level based on a comparison of the glucose measurements collected by the continuous glucose monitor to the adjusted hypoglycemia threshold, and
a display configured to display a visualization of the hypoglycemia risk level.
Ward et al. ‘636 teaches comparing a measured glucose value with a predefined hypoglycemia threshold (claim 17) and displaying a textual description of a trend of the glucose. For example, Fig. 4 shows that “moderately hypoglycemic” may be displayed. Other suitable descriptors may be utilized as desired ([0055]). Other suitable descriptors may be “extreme hypoglycemia” ([0054]) or “troubling hypoglycemia” ([0054]). Fig. 4 shows meter 408, which shows various degrees of concern ([0056]; The lowest bar of meter 408 could be interpreted as “low risk.” The middle bars of meter 408 are interpreted as “moderate risk” and the highest bar of meter 408 could be interpreted as high risk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. to include a display configured to display a visualization of the hypoglycemia risk level as Ward et al. ‘636 teaches this will aid in providing an indication of the degree of risk or the condition of concern ([0054]), such as hypoglycemia.
Regarding claim 25, Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 teaches all of the elements of the current invention as mentioned above except for wherein the glucose data processing program, when executed by the processor, further causes the processor to determine a treatment recommendation based on the glucose measurements.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 to include determining a treatment recommendation based on the glucose measurements as Ward et al. ‘636 teaches this will aid in providing a treatment recommendation to the patient based on the severity of hypoglycemia in order to normalize the patient’s glucose levels.
Regarding claim 27, Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 teaches all of the elements of the current invention as mentioned above except for wherein the predetermined low glucose level is 70 mg/dL.
Ward et al. ‘636 teaches a hypoglycemia cutoff/boundary is 70 mg/dl ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined low glucose level of Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 to be 70 mg/dL as Ward et al. ‘636 teaches that 70 mgdL is the lower boundary referring to the boundary of the normoglycemia area ([0034]).
Regarding claim 30, Budiman et al. ‘765 teaches wherein the display is a touch screen display configured to receive input from the patient ([0039]).
Regarding claim 31, Budiman et al. ‘765 teaches wherein the computing device comprises a mobile telephone ([0049]).
Regarding claims 32, 34, 35, 37, and 38, the sections of Budiman et al. ‘765 as cited above, as modified by Yodfat et al. ‘043, Hamilton et al. ‘446, Pugh et al., and Ward et al. ‘636, teaches a method for monitoring glucose of a patient during pregnancy.
Regarding claim 36, Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 teaches all of the elements of the current invention as mentioned above except for displaying a plot of the glucose measurements collected by the continuous glucose monitor.
Ward et al. ‘636 teaches a graphical representation 404 of a glucose control index may be provided. In addition, or alternatively, in an embodiment, a textual description 406 of the trend may be provided (Fig. 4 and [0055]). Figs. 5A-5A also teach exemplary displays for displaying a graphical representation 516 of historical glucose values over a defined period of time ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 to include displaying a plot of the glucose measurements collected by the continuous glucose monitor as Ward et al. ‘636 teaches this will aid in providing an indication of the degree of risk or the condition of concern ([0054]), such as hypoglycemia.
Regarding claim 39, Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 teaches all of the elements of the current 
Ward et al. ‘636 teaches a graphical representation 404 of a glucose control index may be provided. In addition, or alternatively, in an embodiment, a textual description 406 of the trend may be provided (Fig. 4 and [0055]). Figs. 5A-5A also teach exemplary displays for showing a current glucose value with a direction arrow 506 indicating the current glucose trend for the individual ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 to include determining a trend in the glucose measurements collected by the continuous glucose monitor, and displaying the trend as Ward et al. ‘636 teaches this will aid in a user’s management and control of glucose levels ([0004]).
Regarding claim 40, Budiman et al. ‘765 teaches transmitting the glucose measurements collected by the continuous glucose monitor to a cloud computing system via the computing device ([0037]; “The electronic device 12 may be configured to operate in accordance with one or more operating systems including for example, but not limited to, WINDOWS, Unix, LINUX, BSD, SOLARIS, MAC OS, or, an embedded OS such as ANDROID, PALM OS, WEBOS, eCOS, QNX, or WINCE, and may be configured to process data according to one or more internet protocols for example, but not limited to, NetBios, TCP/IP and APPLETALK” and [0049]; “…communication between the remote device and any component of the system 10 may be accomplished via an intranet, internet (such as, for example, the world-wide-web), cellular, telephone modem, RF, USB connection cable, or other communication link 62. Any one or more internet protocols may be used in such communications. Additionally, any mobile content delivery system; e.g., Wi-Fi, WiMAX, BLUETOOTH, short message system (SMS), or other 
Regarding claims 41 and 42, the sections of Budiman et al. ‘765 as cited above, as modified by Yodfat et al. ‘043, Hamilton et al. ‘446 and Pugh et al., and Ward et al. ‘636, teaches a system for monitoring glucose of a patient during pregnancy.
Regarding claims 43 and 44, Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636, as applied to claims 23 and 32, teaches all of the elements of the current invention as mentioned above except for wherein the visualization of the hypoglycemia risk level comprises an indication of high, moderate, or low risk.
Ward et al. ‘636 teaches comparing a measured glucose value with a predefined hypoglycemia threshold (claim 17) and displaying a textual description of a trend of the glucose. For example, Fig. 4 shows that “moderately hypoglycemic” may be displayed. Other suitable descriptors may be utilized as desired ([0055]). Other suitable descriptors may be “extreme hypoglycemia” ([0054]) or “troubling hypoglycemia” ([0054]). Fig. 4 shows meter 408, which shows various degrees of concern ([0056]; The lowest bar of meter 408 could be interpreted as “low risk.” The middle bars of meter 408 are interpreted as “moderate risk” and the highest bar of meter 408 could be interpreted as high risk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visualization of the hypoglycemia risk level of Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 to include an indication of high, moderate, or low risk as Ward et al. ‘636 teaches this will aid in providing an indication of the degree of risk or the condition of concern ([0054]), such as hypoglycemia.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 further in view of Saidara et al. ‘438 (US Pub No. 2008/0255438 – previously cited).
Regarding claim 24, Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 teaches all of the elements of the current invention as mentioned above except for wherein the hypoglycemia risk level is based on a magnitude of a difference between the glucose measurements and the adjusted hypoglycemia threshold.
Saidara et al. ‘438 teaches a “hypoglycemic area” can be calculated from a sum of all the differences between a hypoglycemic alarm limit and readings ([0171]-[0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted how Saidara et al. ‘438 determines the severity of hypoglycemia (wherein the hypoglycemia risk level is based on a magnitude of a difference between the glucose measurements and the adjusted hypoglycemia threshold) for how Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 determines the severity of hypoglycemia as it would obtain predictable results. Doing so would be the simple substitution of one known element for another to obtain predictable results.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 further in view of Kamath et al. ‘987 (US Pub No. 2010/0261987 – previously cited).
Regarding claim 29, Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 teaches all of the elements of the current invention as mentioned above except for wherein the visualization comprises the hypoglycemia risk level for each of a plurality of time periods.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visualization of Budiman et al. ‘765 in view of Yodfat et al. ‘043 further in view of Hamilton et al. ‘446 and Pugh et al. further in view of Ward et al. ‘636 to include the hypoglycemia risk level for each of a plurality of time periods as Kamath et al. ‘987 teaches that the range of the graphics, or boundaries, may be representative of target glucose levels or ranges and/or may be representative of an alarm level ([0075]).
Response to Arguments
Applicant argues that the specification has support for claim 24 and mentions that [0227]-[0229] and [0208] of the PGPUB provides support. However, none of these sections mention finding the difference between the glucose measurements and the adjusted hypoglycemia threshold. The specification also only mentions comparing the glucose measurements to the adjusted hypoglycemia threshold, not finding the difference. As such, the 35 U.S.C. 112(a) rejection has been maintained.
Applicant provides sections of the specification to prove that there is support for claims 27 and 34. Examiner respectfully agrees, and the 35 U.S.C. 112(a) rejection has been withdrawn.
Applicant argues that Yodfat et al. ‘043 does not teach adjusting a hypoglycemia threshold such that a number of glucose measurements below the adjusted hypoglycemia threshold is greater than a number of glucose measurements below a predetermined hypoglycemia threshold. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feinberg et al. (Dos Maternal Hypoglycemia during Screening Glucose Assessment Identify a Pregnancy At-Risk for Adverse Perinatal Outcome? – 2005) teaches patients with hypoglycemic pregnancies have glucose levels below or equal to 88 mg/dl. Abell (The Significance of Abnormal Glucose Tolerance (Hyperglycaemia and Hypoglycaemia) in Preganncy – 1979) teaches gestational diabetes occurs when the plasma glucose level is between 140 mg/100 ml or above and 180 mg/100 ml.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791